MOORE, Justice.
This is an appeal from the judgment of the trial court granting a Bill of Review and setting aside and holding for naught a default judgment previously rendered. The judgment appealed from did not dispose of the case on its merits so as to finally determine the rights of the parties.
It is settled that in a suit brought by bill of review, the court must try and determine not only the question of whether the judgment may be reopened, but also the issues presented in the original action, and that an order which merely vacates the former judgment without disposing of the merits of the controversy between the parties is not a final judgment from which an appeal will lie. Hubbard v. Tallal, 127 Tex. 242, 92 S.W.2d 1022 (Tex.Com.App., 1936, adopted); McCauley v. Consolidated Underwriters, 157 Tex. 475, 304 S.W.2d 265 (1957); Palmer v. D. O. K. K. Benevolent and Insurance Association, 160 Tex. 513, 334 S.W.2d 149 (1960). The judgment being interlocutory, this court is without power to review it. Lynn v. Hanna, 116 Tex. 652, 296 S.W. 280.
The appeal is dismissed.